Citation Nr: 9909300	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  96-47 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for tinnitus and 
disequilibrium due to surgery, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for left ear 
hearing loss due to surgery, currently evaluated as 10 
percent disabling.

3.  Entitlement to an evaluation in excess of 30 percent 
prior to October 7, 1996, for headaches with involvement of 
the fifth cranial nerve and sleep apnea due to surgery.

4.  Entitlement to an evaluation in excess of 50 percent 
since October 7, 1996, for headaches with involvement of the 
fifth cranial nerve and sleep apnea due to surgery. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to July 
1956.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied the veteran's claim of 
entitlement to an increased evaluation for left ear hearing 
loss, tinnitus, and disequilibrium due to surgery, as well as 
his claim of entitlement to an increased evaluation for 
headaches with involvement of the fifth cranial nerve and 
sleep apnea due to surgery.  In December 1997, the Board 
remanded the case to the RO for additional development.  That 
development has been completed by the RO, and the case is 
once again before the Board for appellate review.

In July 1997, during the pendency of this appeal, the RO 
increased the veteran's evaluation for headaches with 
involvement of the fifth cranial nerve and sleep apnea from 
10 percent to 30 percent.  This was later increased to 50 
percent by the RO in July 1998. Inasmuch as the grant of the 
50 percent evaluation is not the maximum benefit under the 
rating schedule, the claim for an increased evaluation for 
this disability remains in controversy and is still a viable 
issue for appellate consideration by the Board.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

FINDINGS OF FACT

1.  The veteran's tinnitus and disequilibrium due to surgery 
have caused marked interference with the veteran's employment 
as a carpenter.

2.  The veteran currently manifests level XI hearing in his 
left ear; service connection for right ear hearing loss has 
not been established. 

3.  Prior to October 7, 1996, the veteran's headaches with 
involvement of the fifth cranial nerve and sleep apnea due to 
surgery were manifested by incomplete paralysis of the 
cranial nerve.

4.  The veteran's headaches with involvement of the fifth 
cranial nerve and sleep apnea due to surgery currently 
require the use of a breathing assistance device, but are not 
manifested by chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, and have not required a 
tracheostomy.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for tinnitus and 
disequilibrium due to surgery have been met on an extra-
schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.87a, Diagnostic Code 6204 
(1998).

2.  The criteria for an evaluation in excess of 10 percent 
for left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.383(a)(3), 4.1-
4.14, 4.85-4.87, Diagnostic Code 6101 (1998).

3.  The criteria for an evaluation in excess of 30 percent 
prior to October 7, 1996, for headaches with involvement of 
the fifth cranial nerve and sleep apnea due to surgery have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.124, Diagnostic Code 
8210 (1998).

4.  The criteria for an evaluation in excess of 50 percent 
since October 7, 1996, for headaches with involvement of the 
fifth cranial nerve and sleep apnea due to surgery have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.97, Diagnostic Code 6847 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  See 38 U.S.C.A. § 5107(a).

In August 1993, the veteran was admitted to a VA medical 
facility where he underwent a left retromastoid craniectomy 
with microvascular decompression of cervical nerve VII to 
relieve headaches and left-sided facial spasm.  Following 
this procedure, the veteran experienced increased facial 
spasm and complete loss of hearing in the left ear with 
tinnitus.  In September 1993, he underwent re-exploration 
with a significant decrease in spasm postoperatively.  In 
January 1994, he reported recurrent hemifacial spasm, 
tinnitus, diplopia, and disequilibrium. 

The veteran underwent repeat microvascular decompression in 
February 1994 for recurrent hemifacial spasm, at which time 
the eighth cranial nerve was sectioned.  This procedure 
resulted in a decrease in tinnitus and complete resolution of 
the hemifacial spasm.  The veteran complained of headaches 
shortly after this procedure, and a CT scan showed fluid 
collection at the craniotomy site which was felt to be a 
pseudomeningocele.  

The veteran was afforded a VA examination in April 1994 which 
showed left-sided pain in the back of the head, as well as 
hearing loss in the left ear with tinnitus.  The diagnosis 
was muscle cranial nerve deficits localized to the left side 
of the brain stem, which suggested localized brain stem 
injury versus multiple cranial nerve injuries.  This involved 
the sixth, seventh, eighth, ninth and tenth nerves.  The 
examiner also indicated that the veteran's symptoms were 
related to an injury to the brain stem.  It was further 
noted, however, that all these symptoms could be attributed 
to a brain stem injury.  Alternatively, the examiner opined 
that the problems arose from injury to the nerves as they 
emanated from the brain stem during the procedure. 

The veteran was examined again by the VA in September 1995 to 
determine the nature of his disabilities as a result of these 
surgeries.  These examination reports show that the veteran 
suffered from sleep apnea, pain in his head due to irritation 
of the ophthalmic division of the fifth cranial nerve, 
deafness of the left ear with constant tinnitus, and poor 
balance on walking with a positive Romberg test.

Based on these findings, in January 1996, the RO granted 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) as a result of surgical 
treatment by the VA for hearing loss of the left ear with 
tinnitus and disequilibrium, rated as 30 percent disabling, 
as well as for headaches with involvement of the fifth 
cranial nerve and sleep apnea, rated as 10 percent disabling.  

The veteran has filed claims for an increased rating for each 
of these disabilities.  In support of his claims, the veteran 
submitted a VA outpatient report dated in June 1996 which 
included his history of having fallen four times during the 
prior month.  It also was noted that the veteran had 
fractured a rib.  The veteran complained of trouble staying 
awake and gave a history of headaches.  No objective findings 
were reported.  By a rating decision of August 1996, the RO 
denied the veteran's claims for increased ratings, which the 
veteran timely appealed.



I.  Increased Evaluation for Tinnitus and Disequilibrium

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The Board notes that the RO initially rated the veteran's 
left ear hearing loss, tinnitus and disequilibrium as one 
disability under 38 C.F.R. § 4.87a, Diagnostic Code 8599-
6204, which refers to labyrinthitis.  In December 1997, 
however, the Board remanded the case and requested the RO to 
consider whether separate ratings could be assigned for these 
disabilities.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
As a result, in a supplemental statement of the case issued 
in July 1998, the RO granted a separate 10 percent rating for 
the veteran's left ear hearing loss, while continuing the 30 
percent rating for his disequilibrium and tinnitus. 

The veteran's service-connected disability due to tinnitus 
and disequilibrium is currently evaluated as 30 percent 
disabling by analogy under Diagnostic Code 6204.  See 
38 C.F.R. §§ 4.20, 4.27.  A 30 percent rating under this 
provision requires that the disorder be severe with tinnitus, 
dizziness and occasional staggering.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6204.  The Board notes that 30 percent is the 
maximum rating under Diagnostic Code 6204, and that no other 
diagnostic code pertaining to the ear affords an evaluation 
greater than 30 percent.  

Nevertheless, in exceptional or unusual cases where the 
schedular criteria are deemed inadequate, due to such related 
factors as marked interference with employment or frequent 
hospitalizations, an extra-schedular evaluation may be 
assigned, subject to the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1). Accordingly, the only issue for the Board to 
consider is whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for 
the veteran's tinnitus and disequilibrium.

VA outpatient treatment reports dated from March 1996 to 
February 1998 show that the veteran reported episodes of 
dizziness.  In September 1996, the veteran indicated he was 
doing "pretty good."  He said that he was still 
experiencing occasional balance problems with no associated 
blackouts.  In November 1997, the veteran stated that he had 
fallen on two occasions during the prior months with no prior 
warning.  He also explained that he never lost consciousness.  
When examined, the veteran denied lightheadedness or visual 
disturbance associated with these syncopal episodes.  The 
assessment was syncope related to previous brain surgery.  
The veteran was evaluated for loss of balance in January 
1998.  He reported a history of falling down due to 
dizziness, which would usually occur while climbing stairs.  
He related that his most recent fall was one week prior.  
Upon neurological examination, the veteran reported loss of 
balance but denied any dizziness or vertigo.  Cranial nerves 
II through XII were intact.  Romberg testing was positive 
with loss of balance on heel to toe walking and heel walking.  
The impression was benign postural vertigo versus vertebral 
baseline insufficiency. 

In January 1997, the veteran testified before a hearing 
officer at the RO concerning his tinnitus and disequilibrium.  
He stated that he was last employed in 1993 as a carpenter, 
but had been unable to work since his brain surgery because 
his disequilibrium precluded him from being able to climb 
ladders and use power tools.  He stated that on his first day 
back to work after the surgery, he fell backwards down a 
twelve-foot bank.  He has not worked since.  He said he had 
difficulty using stairs.  He explained that his dizziness 
would come and go.  He described his tinnitus in the left ear 
as similar to the sound made while placing a seashell against 
the ear.  

The veteran underwent a neurological examination by the VA in 
May 1998 to determine the nature and severity of his tinnitus 
and disequilibrium.  The veteran reported that, since his 
surgeries, he had lost his balance and fallen at least 
twenty-five times without warning, with his most recent fall 
being two weeks prior to examination.  He said that these 
falls usually occurred while climbing steps, particularly the 
first step.  He related that he had to touch walls to keep 
from wandering, and that he would become dizzy and start to 
wander if he turned his head too quickly in either direction 
while crossing a street.  He denied dizziness while lying 
down but would become dizzy while awakening.  While he had 
been told to use a cane, he said he did not use one very 
often.  These episodes of dizziness usually lasted four to 
five minutes, at which time he would often sit down or hold 
onto something until the dizziness passed.  

Examination revealed that the veteran stood with some 
difficulty because of a bilateral knee disability.  His gait 
appeared affected, particularly when he turned around to walk 
in another direction.  He had moderate difficulty with 
balance.  Propulsion appeared normal, but his gait was broad-
based.  He was able to stand on his heels and toes with 
adequate strength, but exhibited impaired balance.  Romberg's 
testing was negative with his eyes open, but positive with 
his eyes closed.  Finger-to-nose testing was normal on the 
right.  On the left, there was a wavering of the finger as it 
approached the nose, which appeared to be a combination of 
mild past pointing with intention tremor.  Heel-to-knee 
testing was present on the right.  Heel-to-knee testing on 
the left initially showed past pointing and mild intention 
tremor, which disappeared as he ran his left heel down his 
tibia.  The diagnoses included aberrant and tortuous left 
vertebral artery which caused headaches and dizziness and 
resulted in four surgeries.  He demonstrated slight past 
pointing and an intention tremor on finger-to-nose and heel-
to-knee testing on the left.  He had impaired balance on 
walking and standing on the left leg.  The examiner also 
noted that the veteran had persistent vertigo because of 
damage to the vestibulare branch of the eight cranial nerve.  

Based on the foregoing, the Board finds that the veteran's 
disability due to tinnitus and disequilibrium has caused 
marked interference with the veteran's employment (i.e., 
beyond that contemplated in the 30 percent evaluation 
assigned).  In this respect, the evidence reflects that the 
veteran has not been able to return to work as a carpenter 
since undergoing brain surgery by the VA in 1993.  The 
veteran stated that he had tried to return to work, but fell 
down a twelve-foot bank on his first day back.  The evidence 
indicates that his disequilibrium would most likely preclude 
him from being able to perform his duties as a carpenter.  
The veteran has stated that this condition precludes him from 
climbing ladders or using power tools.  He also related that 
he had fallen at least twenty-five times since his 1993 
surgery, fracturing a rib on one occasion.  These complaints 
are supported by the clinical evidence of record which 
documents that the veteran suffers from disequilibrium.  The 
clinical evidence shows a positive Romberg test on several 
occasions, as well as loss of balance on heel to toe walking 
and heel walking. 

In conclusion, the Board finds that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have been met for the veteran's tinnitus and 
disequilibrium.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
After carefully considering the clinical evidence, as well as 
the veteran's credible complaints of dizziness and falling, 
the Board finds that a 50 percent evaluation is warranted for 
this disability.  In reaching this decision, the Board also 
finds that the preponderance of the evidence is against an 
evaluation in excess of 50 percent.  While the veteran 
experiences problems with dizziness and tinnitus which 
interfere with his employment, there is no evidence that the 
veteran would be unable to secure and maintain employment in 
a more sedentary job environment.




II.  Increased Evaluation for Left Ear Hearing Loss

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  The Board observes 
that, in evaluating hearing impairment, disability ratings 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of unilateral hearing loss range from 
noncompensable (zero percent) to 10 percent based on organic 
impairment of hearing acuity, as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second (Hertz).  To evaluate the degree of 
disability from hearing loss, the rating schedule establishes 
eleven auditory acuity levels, from level I for essentially 
normal acuity through level XI for profound deafness.  In 
situations where compensation has been granted only for 
hearing loss involving one ear, and the veteran does not have 
total deafness in both ears, the hearing acuity of the 
nonservice-connected ear is considered to be normal, or at 
level I.  See 38 C.F.R. §§ 3.383(a)(3), 4.14.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the compensable ear is at level X or XI.  
See 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6101.

In this case, the veteran was afforded a VA audiological 
evaluation in May 1998.  The audiological readings for the 
left ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz 
(Hz) were each 105, for an average of 105.  Speech 
recognition ability in the left ear was zero percent.  An 
outpatient treatment report dated in February 1998 contained 
similar findings.  Applying the criteria found in 38 C.F.R. 
§ 4.85 at Table VI to these results yields a numerical 
category designation of level XI for the right ear (over 90 
average pure tone decibel hearing loss, with between zero and 
34 percent of speech discrimination) and level I for the left 
ear, as the left ear is not service connected for hearing 
loss.  See 38 C.F.R. § 3.383(a)(3).  Entering the category 
designations for both ears into Table VII yields a disability 
percentage evaluation of 10 percent, under Diagnostic Code 
6101.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for left ear hearing loss.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert, 1 Vet. App. at 55-56.

The Board also finds that there has been no showing that the 
veteran's left ear hearing loss has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  As such, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.

III.  Headaches with Involvement of 
the Fifth Cranial Nerve and Sleep 
Apnea

The rating decision on appeal denied the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for the 
veteran's headaches with involvement of the fifth cranial 
nerve and sleep apnea.  This disability was initially rated 
by analogy under Diagnostic Code 8210, which provides that 
incomplete severe paralysis of the tenth (pneumogastric, 
vagus) cranial nerve warrants a 30 percent evaluation, while 
complete paralysis warrants a 50 percent evaluation.  See 38 
C.F.R. § 4.124, Diagnostic Code 8210.  The Board recognizes 
that the veteran's disability involves the fifth cranial 
nerve, and that Diagnostic Code 8210 pertains to the tenth 
cranial nerve.  However, the RO determined that the use of 
this code provision was appropriate in this case because it 
encompasses respiratory symptomatology, similar to the 
veteran's sleep apnea.  In any event, the Board notes that 
both code provisions are identical, and that the veteran has 
not been prejudiced by the application of this code 
provision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

During his hearing at the RO, the veteran stated that he 
suffered from headaches located at the left side of his head.  
He said they occurred one to three times a day and would last 
only a few minutes.  In addition, he indicated that he 
currently suffered from sleep apnea which required the use of 
a breathing assistance device.  He related that this 
condition caused him to suffer from chronic fatigue and to 
fall asleep a lot during the day.  He said that he would even 
fall asleep while driving.  

VA outpatient treatment reports dated from March 1996 to 
February 1998 show that the veteran reported problems 
associated with headaches and sleep apnea.  A polysomnography 
report of October 1996 revealed the veteran's sleep 
efficiency to be 65 percent.  A treatment report dated in 
February 1997 noted the veteran's complaints of headaches.  
When seen in November 1997, the chest and lungs were clear, 
and breathing was around fourteen.  Neurological examination 
was unremarkable.  The assessment was syncope related to 
previous brain surgery, doubt cardiac etiology as a cause; 
history of mild epistaxis, with no sign of any active 
bleeding; and obstructive sleep apnea.  In January 1998, the 
veteran reported a history of severe headaches and sleep 
apnea.  During examination, the veteran was experiencing a 
headache at the top of his head.  Cranial nerves II through 
VII were intact. 

The veteran was examined by the VA in May 1998 to determine 
the nature and extent of his sleep apnea.  He stated that he 
would stop breathing as soon as he would close his eyes to go 
to sleep.  The examiner noted that the veteran was currently 
using a C-PAP (continuous positive airway pressure) machine 
while sleeping during the night.  The veteran claimed to be 
breathing okay otherwise, and had no breathing problem during 
the day.  He denied shortness of breath on exertion and 
reported no restriction in his activities.  Examination also 
revealed no shortness of breath or rales.  Breath sounds were 
fairly stable.  The diagnosis was sleep apnea, currently 
doing well on C-PAP machine at night; otherwise he is doing 
well with no other respiratory disorder. 

During his VA neurological examination in May 1998, the 
veteran stated that he would wake up while gasping for air at 
least four times a night prior to using the C-PAP machine.  
He also said that he would fall asleep seven or eight times a 
day for twenty minutes prior to using this device.  With this 
device, however, he said that he would wake up only once or 
twice a night, would fall asleep only twice a day, and would 
not gasp for air during the night.  The veteran also reported 
that his headaches had improved.  He said that he suffered 
from headaches only twice a month, lasting one to two hours.  
He described it as a sharp pulsating pain which included the 
whole left side of his head.  He said he was unable to 
function during these attacks and had to lie down.

Cranial nerve examination showed that the veteran had a very 
mild lower facial paresis.  He had bilateral nystagmus on 
looking to the left and right with a fast component inward.  
Extraocular movements were intact, but there was a mild 
diplopia on straight forward vision and looking to the right 
and left.  The diagnoses included aberrant and tortuous left 
vertebral artery which caused headaches and dizziness and 
resulted in four surgeries.  The veteran had a skull defect 
in the left mastoid area.  He had nystagmus, diplopia, and 
mild facial weakness.  No left facial muscle spasms were 
found.  Headaches were noted to have decreased in frequency 
and intensity.  He had sleep apnea, probably central in 
nature, which was benefited by a C-PAP machine.  

Pursuant to its remand of December 1997, the Board requested 
the RO to consider assigning separate ratings for the 
veteran's headaches and sleep apnea.  In the supplemental 
statement of the case issued in July 1998, the RO noted the 
regulations governing the evaluations of pulmonary disorders 
were amended as of October 7, 1996.  See 61 FR 46720 (1996) 
(to be codified at 38 C.F.R. §§ 4.96, 4.97).  These changes 
resulted in the addition of Diagnostic Code 6847.  The RO 
observed that these regulations were more favorable to the 
pending claim for an increased rating.  Therefore, the RO 
properly evaluated the veteran's disability under the new 
regulations governing sleep apnea.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991) (when there has been a change in 
an applicable regulation after a claim has been filed, but 
before final resolution, the regulation most favorable to the 
claimant must be applied).

As a result, the RO granted an increased evaluation to 50 
percent for the veteran's headaches with involvement of the 
fifth cranial nerve and sleep apnea, under Diagnostic Code 
6847, effective as of October 7, 1996, the date the 
regulation first went into effect.  In that decision, 
however, the RO also denied an evaluation in excess of 30 
percent prior to October 7, 1996, under Diagnostic Code 8210.  

Under Diagnostic Code 6847, a 50 percent evaluation is 
warranted for sleep apnea syndrome requiring the use of a 
breathing assistance device such as a continuous airway 
pressure (CPAP) machine.  A 100 percent evaluation requires 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale; or requiring a tracheostomy.  See 38 C.F.R. 
Part 4, Diagnostic Code 6847.

The Board agrees with the RO's decision in the July 1998 
supplemental statement of the case.  The Board finds that the 
veteran's disability due to headaches with involvement of the 
fifth cranial nerve and sleep apnea was properly evaluated as 
50 percent disabling under Diagnostic Code 6847.  The 
evidence shows that the veteran's sleep apnea requires the 
use of a breathing assistance device, which warrants a 50 
percent evaluation.  Nevertheless, the evidence does not show 
that this disability has resulted in chronic respiratory 
failure with carbon dioxide retention or cor pulmonale, nor 
has it resulted in a tracheostomy.  The Board also finds that 
the RO properly determined the effective date to be October 
7, 1996, the date in which Diagnostic Code 6847 became 
effective.

In addition, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
this disability prior to October 7, 1996.  As noted, under 
Diagnostic Code 8210, incomplete severe paralysis of the 
tenth cranial nerve warrants a 30 percent evaluation.  The 
next higher evaluation under this code provision, 50 percent, 
is not appropriate unless complete paralysis of the cranial 
nerve is shown.  In this case, none of the clinical evidence 
indicates that the veteran's disability due to headaches with 
involvement of the fifth cranial nerve and sleep apnea is 
manifested by complete paralysis of the cranial nerve.  
Accordingly, the Board finds, as did the RO, that this 
disability was properly rated as 30 percent disabling prior 
to October 7, 1996.

Finally, pursuant to the Board's December 1997 remand, the RO 
considered whether separate ratings were warranted for the 
veteran's headaches with involvement of the fifth cranial 
nerve and sleep apnea.  After considering this issue, 
however, the RO determined that this disability should not be 
assigned separate ratings.  In reaching its decision, the RO 
cited 38 C.F.R. § 4.130, Diagnostic Code 9304 (1998), which 
states that purely subjective complaints such as headaches, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8045 (1998).

The Board agrees.  A separate rating under another code 
section for this disability would constitute impermissible 
pyramiding.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 
C.F.R. § 4.14 (1998) ("[t]he evaluation of the same 
disability under various diagnoses is to be avoided.").  
Thus, the Board finds that the veteran's disability due to 
headaches with involvement of the fifth cranial nerve and 
sleep apnea was properly evaluated as one disability rather 
than assigning separate ratings for his underlying 
symptomatology.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  The Board has considered whether an 
extra-schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  In the instant case, 
however, there has been no showing that the veteran's 
headaches with involvement of the fifth cranial nerve and 
sleep apnea have caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of such factors, 
the Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell, 9 Vet. App. at 239; Shipwash, 
8 Vet. App. at 227.


ORDER

A 50 percent evaluation is assigned for tinnitus and 
disequilibrium due to surgery.

An evaluation in excess of 10 percent for left ear hearing 
loss due to surgery is denied.

An evaluation in excess of 30 percent prior to October 7, 
1996, for headaches with involvement of the fifth cranial 
nerve and sleep apnea due to surgery is denied.

An evaluation in excess of 50 percent since October 7, 1996, 
for headaches with involvement of the fifth cranial nerve and 
sleep apnea due to surgery is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 16 -


- 1 -


